      Case 3:20-cv-01526-L Document 16 Filed 08/03/20                         Page 1 of 3 PageID 352



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 TASIA WILLIAMS AND                                      §
 VINCENT DOYLE,                                          §
                                                         §
                         Plaintiffs,                     §
                                                         §
 v.                                                      §     Civil Action No. 3:20-CV-1526-L
                                                         §
 CITY OF DALLAS, TEXAS;                                  §
 CHIEF ULYSHA RENEE HALL;                                §
 JOHN DOE POLICE OFFICERS 1-50,                          §
                                                         §
                        Defendants.

               DEFENDANT CITY OF DALLAS AND CHIEF U. RENEÉ HALL’S
                     CERTIFICATE OF INTERESTED PERSONS

      TO THE HONORABLE COURT:

        Pursuant to Rule LR 7.4 of the Local Civil Rules of the United States District Court for the

Northern District of Texas, Defendants City of Dallas, Texas, and Dallas Police Department Chief

U. Reneé Hall (“Defendants”), file the following Certificate of Interested Persons.                The

undersigned, on behalf of the Defendants, certifies that the following listed persons and entities

have an interest in the outcome of this case.

        1.       Tasia Williams, a named Plaintiff.

        2.       Vincent Doyle, a named Plaintiff.

        3.       Michelle Simpson Tuegel and the Simpson Tuegel Law Firm, counsel for the
                 Plaintiffs and law firm of Plaintiffs’ counsel.

        4.       Daryl K. Washington and the Washington Law Firm, counsel for the Plaintiffs and
                 law firm of Plaintiffs’ counsel.

        5.       Daniel A. Dailey, counsel for the Plaintiffs.

        6.       Tatiauna J. Holland, counsel for the Plaintiffs.


Defendants City of Dallas and Chief U. Reneé Hall’s Certificate of Interested Persons - Page 1
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
    Case 3:20-cv-01526-L Document 16 Filed 08/03/20                           Page 2 of 3 PageID 353



        7.       Adam Greenfield, counsel for the Plaintiffs.

        8.       Kingdom Litigators, Inc., A Public Trust Law Firm, law firm of Plaintiffs’ counsel.

        9.       Morgan A. McPheeters and McPheeters Law, PLLC, counsel for the Plaintiffs and
                 law firm of Plaintiffs’ counsel.

        10.      Jessica Foster, counsel for the Plaintiffs.

        11.      George Oginni and Leo & Oginni Trial Lawyers, PLLC, counsel for the Plaintiffs
                 and law firm of Plaintiffs’ counsel.

        12.      City of Dallas, a Texas home-rule municipality and a named Defendant.

        13.      U. Reneé Hall, Dallas Police Department Chief of Police, and a named Defendant.

        14.      Tatia R. Wilson, Executive Assistant City Attorney, Dallas City Attorney’s Office,
                 lead counsel to be noticed for the Defendants.

        15.      Stacy Jordan Rodriguez, Executive Assistant City Attorney, Dallas City Attorney’s
                 Office, counsel to be noticed for the Defendants.

        16.      Devin Q. Alexander, Senior Assistant City Attorney, Dallas City Attorney’s Office,
                 counsel to be noticed for the Defendants.

                                                     Respectfully submitted,

                                                     CITY ATTORNEY OF THE CITY OF DALLAS

                                                     Christopher J. Caso
                                                     City Attorney

                                                     s/ Tatia R. Wilson
                                                     Tatia R. Wilson
                                                     Executive Assistant City Attorney
                                                     Texas State Bar No. 00795793
                                                     tatia.wilson@dallascityhall.com

                                                     7DN Dallas City Hall
                                                     1500 Marilla Street
                                                     Dallas, Texas 75201
                                                     Telephone: 214-670-3519
                                                     Telecopier: 214-670-0622

                                                     Attorneys for Defendants City of Dallas,
                                                     and Chief U. Reneé Hall

Defendants City of Dallas and Chief U. Reneé Hall’s Certificate of Interested Persons - Page 2
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
    Case 3:20-cv-01526-L Document 16 Filed 08/03/20                           Page 3 of 3 PageID 354



                                      CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, I electronically filed the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas, using the CM/ECF electronic case
filing system of the court. The electronic case filing system will send a “Notice of Electronic
Filing” notification to all case participants registered for electronic notice, including all pro se
parties and attorneys of record who have consented in writing to accept this Notice as service of
this document by electronic means. I further certify that I have served to the extent applicable all
case participants not registered for electronic notice by another manner authorized by Federal Rule
of Civil Procedure 5(b)(2).


                                                     s/ Tatia R. Wilson
                                                     Tatia R. Wilson
                                                     Executive Assistant City Attorney




Defendants City of Dallas and Chief U. Reneé Hall’s Certificate of Interested Persons - Page 3
Williams v. City of Dallas, Civil Action No. 3:20cv1526-L
